
	

113 HR 2713 IH: Capital Gains Easement Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2713
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Meadows
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income gain from the sale or grant of conservation easements and to
		  allow the sale or grant of conservation easements in the case of the special
		  estate tax valuation provisions for certain farm and other trade or business
		  real property.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Gains Easement Act of
			 2013.
		2.Exclusion of gain
			 from sale or grant for real property conservation purposes
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 140 the following new section:
				
					139E.Gain from sale
				or grant for conservation purposes
						(a)In
				generalGross income shall
				not include any gain from the sale or grant of a qualified real property
				interest to a qualified organization exclusively for conservation
				purposes.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified real
				property interest
								(A)In
				generalThe term qualified real property interest
				means any of the following interests in real property:
									(i)The entire
				interest of the taxpayer.
									(ii)A
				remainder interest.
									(iii)A restriction
				(granted in perpetuity) on the use which may be made of the real
				property.
									(B)Special rule for
				mineral interestsAn interest in real property shall not fail to
				be treated as a qualified real property interest solely by reason of a
				retention of a qualified mineral interest.
								(2)Qualified
				organization; conservation purposesThe terms qualified
				organization and conservation purpose shall have the
				respective meanings given such terms by section
				170(h).
							.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting before the item relating to
			 section 140 the following new item:
				
					
						Sec. 139E. Gain from sale or grant of
				conservation
				easement.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Sale of
			 conservation easement not a disposition for purposes of special estate tax real
			 estate valuation rules
			(a)In
			 generalParagraph (8) of
			 section 2032A(c) of the Internal Revenue Code of 1986 is amended by inserting
			 or a sale or grant to which section 139E applies after by
			 gift or otherwise.
			(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 grants after the date of the enactment of this Act.
			
